United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20528
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOEL LOPEZ-ORTIZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-591-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Joel Lopez-Ortiz was found guilty following a stipulated

bench trial of being found unlawfully present in the United

States after deportation, in violation of 8 U.S.C. § 1326(a).         He

argues that the indictment should be dismissed under United

States v. Mendoza-Lopez, 481 U.S. 828 (1987), and 8 U.S.C.

§ 1326(d) because the immigration judge who ordered him deported

applied the wrong amendments to the immigration code and

erroneously treated his felony conviction as an “aggravated

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20528
                                -2-

felony.”   He concedes that his arguments are foreclosed by Fifth

Circuit precedent as well as the law of the case doctrine, and he

raises them solely to preserve the issues for further review.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The motion is GRANTED.

The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.